COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Senior Judge Overton


BOSTON CHICKEN MARKET/MAYFAIR PARTNERS
 AND FIREMAN'S FUND INSURANCE COMPANY
                                          MEMORANDUM OPINION *
v.   Record No. 2060-98-4                     PER CURIAM
                                           FEBRUARY 2, 1999
LORI A. MACK


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Forest A. Nester; Brizendine, Bergen &
           Tripoda, on brief), for appellants.
           (Kathleen G. Walsh; Ashcraft & Gerel, on
           brief), for appellee.



     Boston Chicken Market/Mayfair Partners and its insurer

(hereinafter referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Lori A. Mack proved

that her disability and medical treatment were causally related

to her compensable November 7, 1994 injury by accident.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).    "In determining whether

credible evidence exists, the appellate court does not retry the

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
facts, reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."     Wagner

Enters, Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).   Moreover, "[q]uestions raised by conflicting medical

opinions must be decided by the commission."   Penley v. Island

Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     In holding that claimant proved that her disability and

medical treatment were causally related to her compensable injury

by accident, the commission found as follows:
          It is significant that Dr. [Fraser C.]
          Henderson, in a letter of October 17, 1997,
          unequivocally opined that the medical
          treatment was directly caused by the
          work-related fall:

                Her condition though in part due to
                congenital abnormality of the
                craniocervical junction was the
                direct result of her fall whilst at
                work at Boston Chicken. The
                surgery performed to correct the
                abnormality was the direct result
                of this fall. The surgery would
                not have been performed had she not
                fallen. . . . [emphasis added]

           This statement is not the first time Dr.
           Henderson has related the medical treatment
           to the injury. On July 20 and November 14,
           1995, he asserted that the claimant's
           symptoms and signs were causally linked to
           her work-related fall. Dr. Henderson never
           equated her condition solely to the
           automobile accident. Moreover, the early
           medical records consistently reflect that a
           connection was being made between the
           claimant's employment and the neck pain.
           While the medical records contain information
           about the minor automobile accident, they
           also distinctly note neck pain two to three
           weeks prior to that minor accident.




                               - 2 -
     In its role as fact finder, the commission was entitled to

accept Dr. Henderson's opinions and to reject the contrary

opinion of Dr. Edward R. Lang, a neurosurgeon, who examined

claimant on May 14, 1997, at employer's request.   As the treating

neurosurgeon, Dr. Henderson's opinions were entitled to be given

great weight by the commission.   See Pilot Freight Carriers, Inc.

v. Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986).    Dr.

Henderson's medical records and opinions constitute credible

evidence from which the commission could reasonably infer that

claimant's medical treatment and disability were causally related

to her compensable injury by accident.   "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's finding."    Wagner,

12 Va. App. at 894, 407 S.E.2d at 35.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 3 -